DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant’s arguments, see remarks, filed 2/23/2021, with respect to 103 rejections have been fully considered and are persuasive.  The 103 rejections of claims 1-15 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
Independent claims 1 and 10 have been amended to incorporate similar language to allowable independent claim 16 which recites: "determine a cost of the information technology change service action to implement the command based on the intent, wherein the cost is modified to a modified cost based on a level of risk that the information technology change service action is outside of an existing contractual agreement and whether the information technology change service action will be immediately implemented or delayed to allow batch processing" neither Hart and Beal, alone nor in combination, teach, disclose or suggest the elements of claim 16. However, Thomas discloses a household allocation that ranks offer IDs for offers provided to a household, Thomas fails to disclose "wherein the cost is modified to a modified cost based on a level of risk that the information technology change service action is outside 
Claims 1-15 are allowable for the same reasons as claim 16. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Basil ‘785 teaches a metric for billing IT services which include a pay as you go service for IT services, however it does not teach the claimed invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711.  The examiner can normally be reached on Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656